Citation Nr: 0005486	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-17 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
gunshot wound (GSW) to the left thigh, including scars and 
mild stiffness of the left knee, currently rated as 10 
percent disabling.  

2.  Entitlement to service connection for arthritis of the 
left knee and left hip secondary to the service connected 
residuals of a gunshot wound of the left thigh.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from February 
1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  That rating decision continued a 10 
percent rating for the veteran's service connected residuals 
of a gunshot wound to the left thigh which had been in effect 
since December 1945.  That rating decision also denied 
service connection for left knee and hip disorders secondary 
to the veteran's service connected gunshot wound to the left 
thigh.  

In September 1999, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected residuals of a gunshot 
wound to the left thigh, muscle group XV, are manifested by 
two well healed scars, and complaints of pain and discomfort. 

3. Competent medical evidence of record shows arthritis of 
the left knee; the left hip, by X-ray, is not arthritic, but 
shows hyperostosis (hypertrophy of bone, according to 
STEDMAN'S MEDICAL DICTIONARY 828 (26th ed.)).

4.  The earliest medical reports showing any left knee 
arthritis and left hip problems are dated many years after 
service and do not relate these disorders to the veteran's 
military service or to the service connected residuals of a 
gunshot wound to the left thigh.  

5.  There is no medical opinion, or other competent evidence, 
causally linking left knee and left hip disorders to the 
veteran's active military service or to the service connected 
residuals of a gunshot wound to the left thigh.  

6.  Service-connected residuals of a gunshot wound to the 
left thigh are not the direct and proximate cause of the 
veteran's left knee and left hip disorders.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected residuals of a gunshot wound to the left 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.73, 4.118 and 
Diagnostic Codes 5315, 7803, 7804 (1999). 

2.  The appellant has not presented a well grounded claim for 
service connection for arthritis of the left knee and left 
hip secondary to the service connected residuals of a gunshot 
wound of the left thigh, and therefore there is no statutory 
duty to assist the appellant in developing facts pertinent to 
this claim.  38 U.S.C.A. §§ 101(16), 1110, 5107(a) (West 
1991); 38 C.F.R. §§ 3.303(b) 3.310(a) (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
disability has increased in severity is plausible.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999).  The disability ratings 
evaluate the ability of the body to function as a whole under 
the ordinary conditions of daily life including employment.  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part, or system, 
in self-support of the individual.  38 C.F.R. § 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that the veteran 
was wounded in action in March 1944.  April 1945 service 
department treatment records reveal that the veteran incurred 
a perforating gunshot wound to the left thigh.  X-ray 
examination revealed no fracture and wound was described as 
resulting from a small caliber bullet, "25 caliber."

In July 1961 a VA examination of the veteran was conducted.  
The veteran complained of left knee stiffness and occasional 
aches.  Physical examination revealed two 3-inch by 1-inch 
scars, one for the entry wound and one for the exit wound, on 
the veteran's thigh.  These scars were well healed, non-
tender, non-adherent, and showed no loss of underlying muscle 
tissue.  The left quadricep measured 1/2 inch smaller than 
the right.  There was no swelling or deformity of the left 
knee, and range of motion testing revealed a normal range of 
motion of the left knee.  The diagnosis was "residuals, GSW, 
left thigh, healed, mild."  

The veteran has been service connected for the residuals of a 
gunshot wound of the left thigh, muscle group XV, at a 10 
percent disability rating since December 1945.  This 
disability has been static in nature for the last half 
century.  

In October 1997 the most recent VA examination of the veteran 
was conducted.  The veteran had complaints of left leg and 
left hip pain.  There was no indication that the veteran's 
scars or left thigh muscle disability had increased.  Rather, 
this examination focused on left knee and hip pain, which is 
discussed in, section II below.  The examining physician 
reported the veteran's complaints of pain in the left knee 
and hip and ordered X-ray studies, which showed low-grade 
degenerative joint disease of the left knee and no 
significant abnormality of the hip.

In both his notice of disagreement and his substantive appeal 
the veteran complained that the October 1997 VA examination 
was inadequate.  However, he did not indicate any specific 
deficiencies with the examination process.  A review of the 
October 1997 examination report reveals that the examining 
physician elicited history, symptoms, and complaints from the 
veteran.  Then a physical examination of the left lower 
extremity was conducted with specific attention to the left 
thigh.  Range of motion testing was conducted on the left 
knee and left hip.  X-ray examination of these joints was 
also conducted.  The Board finds that, contrary to the 
veteran's assertions, the October 1997 VA examination was 
adequate for rating purposes.  

In September 1999 the veteran and his son presented sworn 
testimony at a hearing before the undersigned member of the 
Board.  The veteran testified that the residual scars from 
his service connected GSW were well healed and that he had 
some left leg weakness and pain with walking.  

The veteran's service connected gunshot wound is rated as 10 
percent disabling under diagnostic code 5315 which 
contemplates injuries to muscle group XV.  The function of 
muscle group XV is adduction of the hip, flexion of the hip, 
and flexion of the knee.  The muscles in this group are the 
mesial thigh group which includes: (1) adductor longus; (2) 
adductor brevis; (3) adductor magnus; (4) gracilis.  A slight 
disability warrants a noncompensable (0%) disability rating.  
A 10 percent disability rating contemplates a moderate muscle 
injury.  A 20 percent rating contemplates a moderately severe 
muscle injury.  A 30 percent rating, the highest rating 
assignable under this code, contemplates a severe muscle 
injury.  38 C.F.R. § 4.73, Diagnostic Code 5315 (1998).  

VA regulations provide specific guidance on evaluating muscle 
injuries and state:

(a) A muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect 
entirely different functions.  

(b) For rating purposes, the skeletal muscles of 
the body are divided into 23 muscle groups in 5 
anatomical regions: 6 muscle groups for the 
shoulder girdle and arm (diagnostic codes 5301 
through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the 
pelvic girdle and thigh (diagnostic codes 5313 
through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323). 

(c) There will be no rating assigned for muscle 
groups which act upon an ankylosed joint, with the 
following exceptions: (1) In the case of an 
ankylosed knee, if muscle group XIII is disabled, 
it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the 
case of an ankylosed shoulder, if muscle groups I 
and II are severely disabled, the evaluation of 
the shoulder joint under diagnostic code 5200 will 
be elevated to the level for unfavorable 
ankylosis, if not already assigned, but the muscle 
groups themselves will not be rated. 

(d) The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of 
muscle groups I and II acting upon the shoulder. 

(e) For compensable muscle group injuries which 
are in the same anatomical region but do not act 
on the same joint, the evaluation for the most 
severely injured muscle group will be increased by 
one level and used as the combined evaluation for 
the affected muscle groups. 

(f) For muscle group injuries in different 
anatomical regions which do not act upon ankylosed 
joints, each muscle group injury shall be 
separately rated and the ratings combined under 
the provisions of Sec. 4.25.  38 C.F.R. § 4.55 
(1999).

The regulations with respect to the evaluation of muscle 
disabilities state:

(a) An open comminuted fracture with muscle or 
tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations 
such as in the wrist or over the tibia, evidence 
establishes that the muscle damage is minimal. 

(b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate 
injury for each group of muscles damaged. 

(c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of 
movement. 

(d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall 
be classified as slight, moderate, moderately 
severe or severe as follows: 

(1) Slight disability of muscles--(i) Type of 
injury.  Simple wound of muscle without 
debridement or infection.  (ii) History and 
complaint.  Service department record of 
superficial wound with brief treatment and 
return to duty.  Healing with good functional 
results.  No cardinal signs or symptoms of 
muscle disability as defined in paragraph (c) 
of this section.  (iii) Objective findings.  
Minimal scar. No evidence of fascial defect, 
atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in 
muscle tissue. 

(2) Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity 
missile, residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other evidence of 
in-service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this 
section, particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the injured 
muscles.  (iii) Objective findings.  Entrance 
and (if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of muscles--
(i) Type of injury.  Through and through or 
deep penetrating wound by small high velocity 
missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of 
inability to keep up with work requirements.  
(iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile 
through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength 
and endurance compared with sound side 
demonstrate positive evidence of impairment. 

(4) Severe disability of muscles--(i) Type of 
injury.  Through and through or deep 
penetrating wound due to high-velocity missile, 
or large or multiple low velocity missiles, or 
with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring.  
(ii) History and complaint.  Service department 
record or other evidence showing 
hospitalization for a prolonged period for 
treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) 
of this section, worse than those shown for 
moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with 
work requirements.  (iii) Objective findings. 
Ragged, depressed and adherent scars indicating 
wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound 
area. Muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or 
coordinated movements compared with the 
corresponding muscles of the uninjured side 
indicate severe impairment of function.  If 
present, the following are also signs of severe 
muscle disability:  (A) X-ray evidence of 
minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to 
one of the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in 
an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to 
pulsed electrical current in electrodiagnostic 
tests.  (D) Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group of 
muscles.  (F) Atrophy of muscle groups not in 
the track of the missile, particularly of the 
trapezius and serratus in wounds of the 
shoulder girdle.  (G) Induration or atrophy of 
an entire muscle following simple piercing by a 
projectile.  

38 C.F.R. § 4.56 (1999).  

The Board notes that service connected scars warrant 10 
percent disability ratings if said scars are poorly 
nourished, ulcerated, or tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (19990.  However, the veteran's GSW scars have been 
noted to be well healed and non-tender for the last 50 years.  

The evidence is against the veteran's claim for an increased 
rating for the residuals of a gunshot wound of the left 
thigh, muscle group XV.  The competent medical evidence of 
record reveals that the veteran has two well-healed, 
asymptomatic scars from his inservice gunshot wound.  The 
veteran also has some complaints of muscle pain and weakness.  
The report of the examining physician who conducted the most 
recent VA examination in 1997 noted the veteran's complaints 
of pain in his left thigh that "radiates up into his left 
hip" and "weakness in his left leg."  However, the report 
shows that the veteran's complaints of left knee and hip 
might be arthritic in nature, to be confirmed by X-ray, and 
the examiner did not relate this arthritis to the veteran's 
gunshot wound of the left thigh incurred over half a century 
ago.  In order to warrant an increased rating the veteran 
must at least meet the criteria for a moderately severe 
injury.  Objective findings of a moderately severe injury are 
"entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment."  38 C.F.R. 
§ 4.56 (d)(3)(1999).  The VA examiner found normal muscle 
bulk in the veteran's extremities and normal strength.

The evidence of record does not show that the veteran's 
service connected residuals of a gunshot wound meet the 
criteria of a moderately severe injury or a severe injury.  
The complaints of pain in his left leg and difficulty walking 
have not been attributed to the gunshot wound, but a through 
and through wound, in itself, is considered by the rating 
schedule to be a moderate disability.  As such, the 
preponderance of the evidence is against the veteran's claim 
for an increased rating for the residuals of a gunshot wound 
of the left thigh, muscle group XV.

II.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Arthritis may be 
presumed to have been incurred during active military service 
if it is manifest to a degree of 10 percent within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999). 

It is not contended nor does the evidence show that the 
arthritis of the left knee and hip had their onset in service 
or were aggravated during service or that arthritis of the 
left knee and hip became was manifested during the first post 
service year.  Rather, the veteran's claim is that his left 
knee and hip disorders were caused by the service-connected 
residuals of a GSW to the left thigh.   

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991) (emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Generally. the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Epps 
v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93. 

A claim for secondary service connection, like all claims, 
must be well grounded.  The key element of well groundedness 
in a secondary service connection claim is the nexus, or 
link, between the veteran's service-connected disability and 
the disability which he is claiming as secondary.  
Specifically, competent medical evidence is required to show 
the nexus between the two.  Libertine v. Brown, 9 Vet. 
App. 521, 522-3 (1996). 

As noted in section I above, the veteran's service medical 
records reveal that the veteran was wounded in action in 
March 1944.  April 1945 service department treatment records 
reveal that the veteran incurred a perforating gunshot wound 
to the left thigh.  X-ray examination revealed no fracture 
and wound was described as resulting from a small caliber 
bullet, a "25 caliber."

In July 1961 a VA examination of the veteran was conducted.  
The veteran complained of left knee stiffness and occasional 
aches.  Physical examination revealed two 3-inch by 1-inch 
scars, one for the entry wound and one for the exit wound, on 
the veteran's thigh.  These scars were well-healed, non-
tender, non-adherent, and showed no loss of underlying muscle 
tissue.  The left quadricep measured 1/2 inch smaller than 
the right.  There was some hypesthesia over the anterior 
aspect of the left thigh in the lower third.  There was no 
swelling or deformity of left knee, and range of motion 
testing revealed a normal range of motion of the left knee.  
The diagnosis was "residuals, GSW, left thigh, healed, 
mild."  

The veteran has been service connected for the residuals of a 
gunshot wound of the left thigh, muscle group XV, at a 10 
percent disability rating since December 1945.  This 
disability has been static in nature for the last half 
century.  

In October 1997 the most recent VA examination of the veteran 
was conducted.  The veteran had complaints of left knee and 
of both right and left hip pain and weakness.  An examination 
of the left knee was negative except for a slight limitation 
of motion with flexion to 120 degrees (full flexion is to 140 
degrees, see 38 C.F.R. § 4.71, Plate II (1999).  Flexion and 
extensive were without pain, with both passive movement and 
against resistance.  Muscle bulk was described as normal in 
all of the extremities, with no weakness noted in any of the 
muscle groups.  There was 5/5 strength in all of the 
veteran's muscle groups.  There was a limitation of range of 
motion of the left hip.  The assessment, in pertinent part, 
was left hip arthritis and intermittent left knee pain, to be 
confirmed by X-rays.  The examiner noted that there was no 
clinical evidence of arthritis in the left knee.  X-rays 
showed low-grade degenerative joint disease, arthritis, of 
the left knee.  The X-ray report noted "no significant 
abnormality" in the left hip although the reported findings 
included hyperostosis.  The examining physician did not 
indicate that the hip or knee complaints were related to the 
veteran's service connected GSW of the left thigh.  

The veteran has submitted a considerable volume of private 
medical records.  Most of these records relate to treatment 
for cardiovascular disorders and treatment for low back pain.  
The veteran has not submitted any competent medical evidence 
which in any way relates his left knee and left hip disorders 
to his service connected GSW of the left thigh.  

In September 1999 the veteran and his son presented sworn 
testimony at a hearing before the undersigned member of the 
Board.  The veteran testified that he had left knee and hip 
pain and that he felt it was caused by his service connected 
GSW.  The veteran's sworn testimony and other statements are 
not competent evidence to establish the etiology of his 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that his 
current left knee and left hip disorders are result of his 
service connected GSW to the left thigh.  See Espiritu, 
2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The veteran fails to show the required nexus between his 
current knee and hip disabilities and his service connected 
gunshot wound to the left thigh.  See Caluza, 7 Vet. App. at 
506. There is no medical evidence establishing a link.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. 
Brown, 4 Vet. App. 502, 505 (1993).  As such, the veteran 
does not meet the third element required for the claims to be 
well grounded.  See Caluza, 7 Vet. App. at 506; Dean v. 
Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. 
App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file; however, 
we do not find a plausible claim.  Since the veteran has not 
met his burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded, it must be denied.  See Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993) (if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

An increased rating for the service-connected residuals of a 
gunshot wound to the left thigh is denied.

Because it is not well-grounded, the veteran's claim for 
service connection for arthritis of the left knee and left 
hip, secondary to the service connected residuals of a 
gunshot wound of the left thigh, is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

